Citation Nr: 1532695	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia of the right knee.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to April 1982 and from March 1983 to September 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran indicated at her hearing that she wanted to transfer jurisdiction of her claim to the RO in San Antonio, Texas, but her address has not been updated and no further action has been taken in that regard by the Veteran or her representatives.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held via video conference in June 2015.  A transcript of that hearing is of record.

The issues on appeal listed above include claims of entitlement to PTSD, a right shoulder disability, and a left hip disability, in addition to the increased rating claim (right knee) certified as on appeal.  The RO issued a March 2013 rating decision denying those claims.  The Veteran filed a notice of disagreement (NOD) in March 2014 with respect to the March 2013 rating decision.  However, the RO has not issued a statement of the case (SOC); therefore the Board must remand those matters as discussed below.  38 C.F.R. § 19.9(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination with respect to her service-connected right knee disability (chondromalacia) was in April 2010.  The Veteran alleges that her symptoms have worsened since that examination.  See June 2015 Board Hearing Transcript (testifying to an emergency room visit due to her service-connected right knee condition and otherwise increased symptoms).  Given the evidence of worsening since the last VA examination over five (5) years ago, the Board will remand this matter to obtain an updated VA examination.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

In addition, the Veteran testified that she has continued to receive VA treatment, however, the most recent VA treatment records associated with the claims file are from May 2012.  VA has an obligation to obtain and consider available, pertinent evidence in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  For this reason, also, remand is warranted.

In addition, as explained in the Introduction, the RO issued a March 2013 rating decision denying claims of entitlement to service connection for PTSD, a right shoulder disability, and a left hip disability.  The Veteran initiated an appeal by timely filing a March 2014 NOD.  The RO has not issued a statement of the case (SOC), therefore the Board must remand those matters for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should understand that, after the RO issues an SOC, she must timely file a substantive appeal (e.g. VA Form 9) in order to perfect her appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA any pertinent clinical records from the VA Medical Centers at Houston, Texas and San Antonio, Texas (South Texas Veterans Health Care System) including for the period from May 2012 to the present.

2.  Then, schedule the Veteran for VA examination to address the nature, symptoms, and severity of the service-connected right knee disability.  After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address whether she has any instability of the knee.  

3.  Thereafter, readjudicate the right knee claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  Issue a statement of the case with respect to the claims of entitlement to service connection for PTSD, a right shoulder disability, and a left hip disability.  Advise the Veteran and her representative, in writing, of the requirements for perfection of an appeal of these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


